Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/17/2019 and 2/11/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, the terms accelerating and decelerating with power is unclear and is thought to be increasing or decreasing but it is mixing a movement descriptor (acceleration) with a work per unit time (power)  where it is not clear what those units would mean acting upon one another. Examiner recommends increasing and decreasing or making it the transfer of power and not just power.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-32033A hereinafter D1.
As to claim 1, D1 discloses is a hybrid vehicle which drives by driving a drive motor (a second rotating electric machine MG 1) by at least one of power generated by a motor generator (a first rotating electric machine MG 2) driven by an internal combustion engine (EG) and a discharge power of a battery (a DC power source 9), the hybrid vehicle comprising: 
a first gear mechanism (fourth transmission mechanism 40) to transmit power of the motor generator to the motor generator while increasing the power of the internal-combustion engine between the output shaft of the internal-combustion engine (EG) and the driving shaft of the motor generator (MG 1); 
a second gear mechanism (first transmission mechanism 10) which transmits power on the motor generator side to the vehicle drive shaft between the drive shaft and the vehicle drive shaft of the motor generator (MG 1); and 
a third gear mechanics (the 2nd transmission mechanism 20) transmitted to a vehicle driving shaft while slowing down the power on the drive-motor side between a drive motor (MG2) and a vehicle driving shaft; 
Clutch mechanism to switch the disconnection of the connection and connection between the drive shaft of the motor generator (MG 1) and the first gear mechanism (40) or the second gear mechanism (10); 
(a first rotation axis X 1, a first axis AX 1) of the motor generator is a vehicle drive shaft (a counter shaft X 6, a third shaft A), 
wherein the drive shaft of the motor generator is  (see paragraphs [0011] to [0023], and Figs. 1 and 2) configured so as not to be connected to both of the output shaft (the input member IN and the fourth shaft AX 0) of the internal combustion engine (EG) is described in X 6). Moreover, in the hybrid vehicle described in D1, to prevent a drive shaft of a motor generator from being simultaneously connected to both of a vehicle drive shaft and an output shaft of an internal combustion engine during normal running could have been done as appropriate by a person skilled in the art as a design choice so as to apply all the power to the movement or the output and avoid more complex split situations of powering both at various levels. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the clutch control of D1 to only allow one output engagement as a design choice as it merely uses a known device in a known way with predictable results for the benefit of avoiding complex controls related to splitting output power.   
As to claim 2, D1 discloses a clutch mechanism (a first dog clutch 4) includes a first clutch element (4 a) and a second clutch element (4 c) disposed on both sides of an intermediate clutch element (4 b) and an intermediate clutch element (4 b), respectively, and a first clutch element (c). Each of the intermediate clutch element (4 b), the first clutch element (4 a), and the second clutch element (4 c) has a plurality of coupling portions. The dog clutch (4) to connect the intermediate clutch element (4 b) to the first clutch element (4 a) or the second clutch element (4 c) by synchronous fitting of the plurality of coupling parts, and the intermediate clutch element (4 b) is a driving shaft (X) of the motor generator,  a first clutch element (4 a) is connected to a gear (12) constituting a second gear mechanism (10), a second clutch element (4 c) is connected to a gear (42) constituting a first gear mechanism (40) (see the paragraph [0029, 0032, 0039] and Fig. 1).
(2 motor EV running mode) in which the control device travels on both the motor generator (MG) and the driving motor (MG 2) as a driving source of the vehicle (1 motor EV running mode) is described. The HV travelling (1 motors EV running mode ; series hybrid running mode) to which the drive motor (MG 2) travels is switched, and when the EV running is to be executed, a motor generator (MG 1) and a vehicle driving shaft (MG) are switched to a clutch mechanism (MG) (a clutch mechanism (MG)).  In order to connect in the HV running, the motor generator (MG 1) and the internal combustion engine (EG) are connected by the clutch mechanism (4). It is described that power generation is generated by a motor generator (MG) by driving an internal combustion engine (EG), and power generated by a motor generator (MG 1) is supplied to a drive motor or directly to a drive motor (see the paragraph [1], Fig. 1) (see the paragraph [0018,0021,0024] and Fig.). 
Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-32033A hereinafter D1 in view of JP 2017-35962A hereinafter D2. D3 to demonstrate well known JP 2005-127505A.
As to claim 3, D1 does not disclose the use of a friction clutch. However,  technique of using a friction clutch instead of a dog clutch as a clutch mechanism used in a hybrid vehicle is a well-known art prior to the filing of the present application (see, for example, paragraph [0099], Fig. 1 in cited D2, and paragraph [0019] in D3, and Fig. 1). A person of ordinary skill in the art at the time of filing would have known to modify that dog clutch of D1 to be the friction clutch of D2 (further evidenced by D3) as it merely involves using known device in a known way with predictable results for the the design specification differences of a friction clutch vrs a dog clutch.  
As to claim 6, D1 in view of D2 discloses the EV travelling (2 motor EV running mode) in which the control device travels on both the motor generator (MG) and the driving motor (MG 2) as a driving source of the vehicle (1 motor EV running mode) is described. The HV travelling (1 motors EV running mode ; series hybrid running mode) to which the drive motor (MG 2) travels is switched, and when the EV running is to be executed, a motor generator (MG 1) and a vehicle driving shaft (MG) are switched to a clutch mechanism (MG) (a clutch mechanism (MG)).  In order to connect in the HV running, the motor generator (MG 1) and the internal combustion engine (EG) are connected by the clutch mechanism (4). It is described that power generation is generated by a motor generator (MG) by driving an internal combustion engine (EG), and power generated by a motor generator (MG 1) is supplied to a drive motor or directly to a drive motor (see the paragraph [1], Fig. 1) (see the paragraph [0018,0021,0024] and Fig.). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  JP 2005-127505A discloses friction clutch in these formats.
	The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	
Inquiry
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665